COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Chief Judge Decker, Judge O’Brien and Senior Judge Haley


              ANTONIO EMMANUEL RICE
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1379-21-2                                          PER CURIAM
                                                                                   JUNE 21, 2022
              COMMONWEALTH OF VIRGINIA


                           FROM THE CIRCUIT COURT OF THE CITY OF COLONIAL HEIGHTS
                                        Robert G. O’Hara, Jr., Judge Designate

                               (Todd M. Ritter; Hill & Rainey, on brief), for appellant.

                               (Jason S. Miyares, Attorney General; Virginia B. Theisen, Senior
                               Assistant Attorney General, on brief), for appellee.


                     Appellant challenges the trial court’s revocation order entered March 1, 2021, revoking his

              previously suspended sentence and imposing six years of active incarceration. Appellant argues

              that the court abused its discretion by imposing a disproportionate punishment and asks that we

              “undertake a reasonableness review of his sentence.” After examining the briefs and record in this

              case, the panel unanimously holds that oral argument is unnecessary because “the appeal is wholly

              without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a). Accordingly, we affirm the trial court’s

              judgment.

                                                         BACKGROUND

                     “[I]n appeals from revocation proceedings, the trial court’s ‘findings of fact and judgment

              will not be reversed unless there is a clear showing of abuse of discretion.’” Green v.

              Commonwealth, 65 Va. App. 524, 532 (2015) (quoting Davis v. Commonwealth, 12 Va. App. 81,



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
86 (1991)). “The evidence is considered in the light most favorable to the Commonwealth, as

the prevailing party below.” Jacobs v. Commonwealth, 61 Va. App. 529, 535 (2013) (citing

Giles v. Commonwealth, 277 Va. 369, 375 (2009)).

       On November 5, 2018, appellant pleaded guilty to grand larceny, in violation of Code

§ 18.2-95. The trial court sentenced appellant to ten years’ incarceration with nine years and six

months suspended, and an indefinite period of supervised probation, not to exceed the suspended

sentence period. The conditions of probation required that appellant comply with all rules and

requirements set by his probation officer and submit to random drug and alcohol screening.

       In August 2019, appellant’s probation officer filed a major violation report alleging that

appellant had failed to report to probation within three working days after his release from

incarceration and had absconded from supervision. After a hearing, the trial court revoked

appellant’s previous nine-year, six-month sentence and resuspended it in full. Appellant’s

conditions of probation remained the same.

       After returning to supervised probation, appellant absconded from supervision and was

convicted of armed robbery in Baltimore, Maryland. At that point, appellant’s criminal record

indicated nineteen prior felony convictions. At the subsequent revocation hearing, appellant

proffered that after his initial release from incarceration, he became homeless. Appellant arranged

to relocate to Maryland with probation but went to Baltimore before the transfer was finalized

because his housing expired. In Baltimore, appellant struggled with homelessness and addiction.

Appellant’s goal was to get into a long-term recovery program to manage his addiction. Appellant

planned to be employed with a construction company after his release and wanted to be close to his

children. Appellant also received a five-year sentence on a probation violation in Chesterfield and

requested that the time he received on this revocation run concurrent with the Chesterfield sentence.




                                                 -2-
Appellant also requested that any resuspension of time be conditioned upon his successful

completion of any drug treatment required by probation.

       The trial court found that within months of his release, appellant was in Maryland without

permission from the trial court or probation. The trial court found that appellant committed robbery,

a serious crime, within eight to nine months after his release from incarceration, when “he was

remanded to probation to get the help that he now requests.” The trial court found that appellant

had an extensive criminal history, including several prior probation violations, and had previously

suspended sentences designed to deter his misconduct. Accordingly, the court revoked appellant’s

previously suspended sentence and imposed six years of active incarceration. The trial court denied

appellant’s request that the sentence be run concurrently with his Chesterfield sentence. This appeal

follows.

                                            ANALYSIS

       Appellant argues that the trial court abused its discretion in sentencing him to six years of

active incarceration because it was disproportionate to his offense. Appellant acknowledges the trial

court’s discretion to revoke his previously suspended sentence but invites this Court to “set forth

meaningful standards for proportionality or reasonableness review [because] [c]urrent standards are

not tenable and in need of improvement.” He maintains that his active sentence “was unwarranted

and outside the bounds of the ‘conscientious judgment’ standard required in the exercise of judicial

discretion.” Moreover, he contends that the mitigating circumstances, including his “lack of

reasonable local housing,” should have resulted in less active incarceration.

       After suspending a sentence, a trial court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within the

period of suspension fixed by the court.” Code § 19.2-306(A). Moreover, under the revocation




                                                 -3-
statute in effect when the trial court considered appellant’s violation,1 once it found that

appellant had violated the terms of the suspension, the trial court was obligated to revoke the

suspended sentence and it was in “full force and effect.” Code § 19.2-306(C)(ii) (2020 Cum.

Supp.). The trial court was permitted—but not required—to resuspend all or part of the

sentence. Id.; Alsberry v. Commonwealth, 39 Va. App. 314, 320 (2002). It was within the trial

court’s purview to weigh any mitigating factors appellant presented, including his homelessness.

See Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000).

        The record demonstrates, and the trial court found, that appellant absconded from

probation and went to Maryland shortly after his release from incarceration, where he was convicted

of armed robbery eight or nine months later. In addition, he had an extensive criminal history,

which included several prior probation violations, and had previously suspended sentences designed

to deter his misconduct. “The statutes dealing with probation and suspension are remedial and

intended to give the trial court valuable tools to help rehabilitate an offender through the use of

probation, suspension of all or part of a sentence, and/or restitution payments.” Howell v.

Commonwealth, 274 Va. 737, 740 (2007). Nevertheless, appellant’s criminal history, absconding

from supervision, and new violent criminal offense support a finding that he was not amenable to

rehabilitation. “When coupled with a suspended sentence, probation represents ‘an act of grace on

the part of the Commonwealth to one who has been convicted and sentenced to a term of

confinement.’” Hunter v. Commonwealth, 56 Va. App. 582, 587 (2010) (quoting Price v.

Commonwealth, 51 Va. App. 443, 448 (2008)). Appellant failed to make productive use of the

grace that had been extended to him and continued to engage in criminal conduct during the

suspension period.



        1
          Code § 19.2-306(C) was amended effective July 1, 2021, and no longer requires the trial
court to revoke the sentence. 2021 Va. Acts Sp. Sess. I ch. 538.
                                             -4-
        “For probation to have a deterrent effect on recidivism, real consequences must follow a

probationer’s willful violation of the conditions of probation.” Price, 51 Va. App. at 449. Upon

review of the record in this case, we conclude that the sentence the trial court imposed represents

such real consequences and was a proper exercise of judicial discretion. See Alsberry, 39 Va. App.

at 321-22 (finding the court did not abuse its discretion by imposing the defendant’s previously

suspended sentence in its entirety “in light of the grievous nature of [the defendant’s] offenses and

his continuing criminal activity”).

        Finally, this Court declines to engage in a proportionality review in cases that do not involve

life sentences without the possibility of parole. Cole v. Commonwealth, 58 Va. App. 642, 653-54

(2011). We noted in Cole that the Supreme Court of the United States “has never found a non-life

‘sentence for a term of years within the limits authorized by statute to be, by itself, a cruel and

unusual punishment’ in violation of the Eighth Amendment.” Id. (quoting Hutto v. Davis, 454 U.S.

370, 372 (1982) (per curiam)); cf. Vasquez v. Commonwealth, 291 Va. 232, 243 (2016) (rejecting

Eighth Amendment challenge to 133-year active sentence because the sentence was imposed for

“eighteen separate crimes”). Thus, we decline appellant’s invitation to “set forth meaningful

standards for proportionality or reasonableness review.”2




        2
          To the extent appellant’s arguments ask that we overrule established precedent, we note
that “‘we are bound by decisions of the Supreme Court of Virginia and are without authority to
overrule’ them.” Vay v. Commonwealth, 67 Va. App. 236, 258 n.6 (2017) (quoting Roane v.
Roane, 12 Va. App. 989, 993 (1991)). Furthermore, under the doctrine of interpanel accord, “a
decision of a panel of the Court of Appeals becomes a predicate for application of the doctrine of
stare decisis until overruled by a decision of the Court of Appeals sitting en banc or by a
decision of [the Supreme] Court.” Brown v. Commonwealth, 68 Va. App. 44, 51 n.1 (2017)
(quoting Johnson v. Commonwealth, 252 Va. 425, 430 (1996)). “This principle applies not
merely to the literal holding of the case, but also to its ratio decidendi—the essential rationale in
the case that determines the judgment.” Hutton v. Commonwealth, 66 Va. App. 714, 724 n.5
(2016) (quoting Clinchfield Coal Co. v. Reed, 40 Va. App. 69, 73-74 (2003)).
                                                  -5-
                                 CONCLUSION

For the foregoing reasons, the circuit court’s judgment is affirmed.

                                                                       Affirmed.




                                       -6-